ORDER
This matter originated in this court on the filing of a report by the Commission on Continuing Legal Education (the “commission”) pursuant to Gov.Bar R. X(6)(A)(l)(b) and (A)(2)(d). The commission recommended the imposition of sanctions against certain attorneys and judges, the respondents herein, for failure to comply with the provisions of Gov.Bar R. X and Gov.Jud. R. IV, Continuing Legal Education, for the 2004-2005 reporting period.
On December 29, 2006, pursuant to Gov.Bar R. X(6)(B)(1), this court issued to each respondent an order to show cause on or before January 29, 2007, why the commission’s recommendation should not be adopted. Pursuant to Gov.Bar R. X(6)(B)(2), the commission may file an answer brief to any objections within fifteen days of the filing of the objections.
It is ordered by the court, sua sponte, that the commission may consolidate its responses to the respondents’ objections in a single answer brief that shall be filed no later than March 23, 2007.
*1426It is further ordered by the court, sua sponte, that the notice and service requirements of Gov.Bar R. X(6)(C) shall not apply to this order, and announcement and publication of this order by the Supreme Court Reporter in the Ohio Official Reports and the Ohio State Bar Association Report shall constitute notice to the respondents.